Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           July 25, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 49479-5-II

                                Respondent,

        v.

 JARQUEICA IMAN HICKS,                                        UNPUBLISHED OPINION

                                Appellant.

       JOHANSON, J. — Jarqueica Iman Hicks appeals her judgment and sentence for her fourth

degree assault and third degree malicious mischief convictions. On appeal, Hicks contends—and

the State concedes—that the sentencing court exceeded its authority by ordering Hicks to pay $100

to the Kitsap County Expert Witness Fund and that the judgment and sentence contains a

scrivener’s error. We accept the State’s concession and remand to the sentencing court to strike

the expert witness fund obligation and to correct the scrivener’s error in the judgment and sentence.

                                              FACTS

       The State charged Hicks with second degree assault (count I), fourth degree assault (count

II), and third degree malicious mischief (count III) arising out of a domestic dispute. At trial, the
No. 49479-5-II


State called four witnesses to testify. The defense called Hicks and one other witness to testify.

All of the witnesses testified as lay witnesses. No witness testified as an expert witness.

       The jury found Hicks not guilty on count I and guilty on counts II and III. But the judgment

and sentence incorrectly lists the counts for which Hicks was sentenced as counts I and II. The

sentencing court also imposed various legal financial obligations, including a $100 contribution to

the Kitsap County Expert Witness Fund. Hicks appeals the judgment and sentence.

                                           ANALYSIS

                                I. LEGAL FINANCIAL OBLIGATIONS

       Hicks argues that the sentencing court exceeded its authority by ordering Hicks to pay $100

to the expert witness fund when no expert witness testified at trial. The State concedes that the

sentencing court erred. We agree.

       Sentencing errors may be challenged for the first time on appeal. State v. Bahl, 164 Wash. 2d
739, 744, 193 P.3d 678 (2008). A trial court’s authority to impose costs and fees is statutory. See

State v. Hathaway, 161 Wash. App. 634, 652-53, 251 P.3d 253 (2011); RCW 10.01.160. Under

RCW 10.01.160(2), “[c]osts shall be limited to expenses specially incurred by the [S]tate in

prosecuting the defendant.”

       Hicks is correct that the sentencing court erred by imposing costs for the expert witness

fund. Hicks’s trial did not include expert witness testimony. Therefore, a contribution to the

expert witness fund is an improper legal financial obligation because the State did not incur an

expert witness expense in prosecuting Hicks.




                                                 2
No. 49479-5-II


                                       II. SCRIVENER’S ERROR

       Hicks contends that the judgment and sentence contains a scrivener’s error because it

incorrectly lists the counts for which Hicks was sentenced as counts I and II. The State concedes

that this is a scrivener’s error. We accept the State’s concession.

       Clerical mistakes in judgments and orders may be corrected by the court at any time on the

motion of any party. CrR 7.8(a). A scrivener’s error is a clerical mistake that, when amended,

would correctly convey the trial court’s intention, as expressed in the record at trial. State v. Davis,

160 Wash. App. 471, 478, 248 P.3d 121 (2011); see also Presidential Estates Apartment Assocs. v.

Barrett, 129 Wash. 2d 320, 326, 917 P.2d 100 (1996). “[T]he amended judgment should either

correct the language to reflect the [trial] court’s intention or add the language that the [trial] court

inadvertently omitted.” State v. Snapp, 119 Wash. App. 614, 627, 82 P.3d 252 (2004). The remedy

for a scrivener’s error in a judgment and sentence is to remand to the trial court for correction.

State v. Makekau, 194 Wash. App. 407, 421, 378 P.3d 577 (2016); CrR 7.8(a).

       Hicks is correct that the judgment and sentence incorrectly lists the counts for which she

was sentenced. The jury found Hicks guilty on counts II and III and acquitted Hicks on count I.

The judgment and sentence correctly reflects the jury’s verdicts but incorrectly lists the counts for

sentencing as counts I and II. This is a scrivener’s error because the judgment and sentence

misstates the sentencing court’s intention.




                                                   3
No. 49479-5-II


        We accept the State’s concession and remand to the sentencing court to strike the expert

witness fund obligation and to correct the scrivener’s error in the judgment and sentence consistent

with this opinion.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     JOHANSON, J.
 We concur:



 WORSWICK, J.




 MAXA, A.C.J.




                                                 4